262 F.2d 725
John A. HAYS, Appellantv.Robert B. ANDERSON, Secretary of the United States Treasury, et al., Appellees.
No. 14538.
United States Court of Appeals District of Columbia Circuit.
Argued December 11, 1958.
Decided December 24, 1958.
Petition for Rehearing Denied February 12, 1959.

Mr. George Schwartz, Miami Beach, Fla., of the bar of the Supreme Court of Florida, pro hac vice, by special leave of court, with whom Mr. Samuel I. Sherwood, Washington, D. C., was on the brief, for appellant.
Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellees.
Before REED, Associate Justice of the Supreme Court, retired,* and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case is before the court on appeal from a judgment of the District Court granting appellees' (defendants') motion for summary judgment, denying that of appellant (plaintiff), and dismissing the complaint.


2
The suit was filed to obtain a judgment against the Secretary of the Treasury, the Commissioner of Internal Revenue, and the members of the Civil Service Commission, decreeing and directing, among other things, that appellant be restored to the position in the Internal Revenue Service from which it was claimed he was unlawfully removed.


3
Essentially, appellant claims that the Civil Service Commission was arbitrary and capricious in refusing to accept appellant's appeal on the ground that it was filed too late, and that the Treasury Department violated pertinent laws, rules and regulations when it arbitrarily and capriciously denied appellant's procedural rights.


4
We have examined the record of the proceedings and have reached the conclusion that the Civil Service Commission, under the circumstances of this case, properly refused to accept appellant's appeal, and that he was not denied any procedural rights in the removal proceeding in the Treasury Department.


5
It follows that the judgment of the District Court must be and is


6
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28 U.S.Code